t c memo united_states tax_court benavides co p c petitioner v commissioner of internal revenue respondent al benavides and louise a benavides petitioners v commissioner of internal revenue respondent docket nos filed date al benavides an officer for petitioner benavides co p c al benavides and louise a benavides pro sese david w sorensen for respondent memorandum findings_of_fact and opinion pugh judge in these consolidated cases respondent determined the following deficiencies and penalties in notices of deficiency issued to benavides co p c bco and mr and mrs benavides petitioners on date docket no year docket no year deficiency dollar_figure big_number big_number deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number the issues for decision are whether bco had unreported income from an accounting and tax preparation business of dollar_figure dollar_figure and dollar_figure for tax years and respectively bco is entitled to a net_operating_loss nol carryforward from petitioners received unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure and monetary amounts are rounded to the nearest dollar constructive dividends of dollar_figure dollar_figure and dollar_figure for tax years and respectively to account for gross_receipts that were diverted from bco to other accounts or entities they owned and controlled petitioners had unreported income from sunrise a partnership that they owned of dollar_figure dollar_figure and dollar_figure for tax years and respectively mr benavides had self-employment_income to reflect his shares of partnership income from sunrise of dollar_figure dollar_figure and dollar_figure for tax years and respectively mrs benavides had self- employment income to reflect her shares of partnership income from sunrise of dollar_figure dollar_figure and dollar_figure for tax years and respectively bco is liable for fraud penalties under sec_6663 of dollar_figure dollar_figure and dollar_figure for tax years and respectively with respect to its unreported taxable_income petitioners are liable for fraud penalties under sec_6663 of dollar_figure dollar_figure and dollar_figure for tax years and respectively with respect to unreported constructive dividends from bco the difference between bco’s unreported income and petitioners’ constructive dividends determined by respondent for is attributable to respondent’s failure to include in bco’s unreported income a payment of dollar_figure from jeff sorg that petitioners reported on a different entity’s return sunrise management and development llc sunrise discussed below respondent determined that this was a payment to bco but failed to include it in unreported income when calculating bco’s deficiency and assessment and collection of the tax deficiencies are barred by the statute_of_limitations i background findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference bco’s principal office was in montana during the years in issue petitioners lived in washington when they timely filed their petition mr benavides graduated from washington state university with a degree in accounting in and became a certified_public_accountant c p a in he was engaged in the business of preparing income_tax returns and providing tax_advice from through the years in issue petitioners married before the years in issue and remained married at the time of trial mr benavides organized bco as a professional services corporation in under the laws of montana and was the sole owner and manager a subchapter_c_corporation bco filed forms u s_corporation income_tax return since its organization during the years in issue it offered various tax and accounting services including the preparation and filing of federal_income_tax returns accounting and advisory services and tax advisory services these services were performed by mr benavides and three staff accountants who worked under him and at his direction during the years in issue mrs benavides performed clerical work at bco including data entry and some bookkeeping petitioners formed sunrise in as a partnership under the laws of montana with mr benavides as a partner and mrs benavides as a partner sunrise was a real_estate management and development business in kalispell montana it also acted as a bill-paying entity for three or four of bco’s clients they would pay sunrise and sunrise would pay vendors and contractors for services related to those individuals sunrise reported the payments it received as income and the payments it made as business_expenses sunrise performed this same function for petitioners when they remodeled and made improvements to their home and obtained other services paying the personal service providers for petitioners and deducting the payments as business_expenses but petitioners did not reimburse sunrise for these expenses respondent determined that sunrise paid vendors and other third parties dollar_figure dollar_figure and dollar_figure in and respectively for goods and services provided to petitioners or for their personal_residence and for other items determined to be for petitioners’ personal_use or personal expenses mr benavides also owned or controlled other llcs and partnerships that held real_property in and around the kalispell area including an entity called la- jam properties l p la-jam la-jam was a partnership owned by petitioners that acquired eight acres of land adjacent to petitioners’ residence in in sunrise paid for construction of a big_number square-foot shop on la-jam’s land that petitioners used for storage apart from holding the land la-jam did not conduct any business activities in mr benavides entered a guilty plea to one count of assisting in the preparation of a false or fraudulent income_tax return in violation of sec_7206 the offer of proof filed by the u s attorney for the district of montana in mr benavides’ criminal case stated that mr benavides through bco collected fees for services from a client purchased a personal item for the client and then assisted in preparing the client’s tax_return claiming a business_expense deduction for the cost of the personal item mischaracterized as fees mr benavides was imprisoned for months and one day was on supervised release for one year and paid a dollar_figure fine ii bco’s tax returns and respondent’s determinations bco filed forms for the years in issue sunrise filed forms u s return of partnership income for the years in issue mr benavides or a bco employee working at his direction prepared the forms and for and brien kreps a c p a who worked for bco as its chief financial officer prepared the forms and for bco reported income and expenses on the cash_basis for income_tax purposes it used the accounting software practice time billing software pacs to account for all accounts_receivable and payments it used the accountant’s trial balance atb program to determine its income for tax purposes bco did not report as taxable_income all of the payments it received for the services it provided to clients it reported payments that were deposited into bco accounts and entered into the atb program it did not report payments allocated to mr benavides individually or to sunrise or other entities that mr benavides owned or controlled the mechanics of the payment allocations were simple first mr benavides would decide what a client should be billed for that month for what work and at what rate when payments were received mr kreps would record them in pacs mr benavides reviewed all payments received and decided which payments were to be deposited into bco accounts and which payments were to be deposited into other accounts owned or controlled by petitioners amounts deposited into bco accounts then were recorded in the atb program typically by mrs benavides she also typically would prepare deposit slips for the various accounts although sometimes other clerical staff prepared them bco also received merchandise or services from clients in exchange for its accounting services the merchandise or services were used by mr benavides or other staff members these were referred to as trades and were recorded in pacs as reductions in the client’s account receivable they were not recorded in the atb program monthly and annually mr kreps prepared spreadsheets that reconciled the accounts_receivable from the two accounting systems to each client’s payments he recorded all cash receipts that were not deposited into corporate accounts but instead were deposited elsewhere or cashed and he tracked the payments via trades and whether the trades were used by petitioners or bco staff on date respondent issued a notice_of_deficiency to bco for tax years and respondent determined that bco understated its gross_income by failing to report the funds diverted from bco to petitioners and entities they owned or controlled as well as the trade items petitioners converted to personal_use in the following amounts dollar_figure for at least dollar_figure for and dollar_figure for collectively diverted gross_receipts respondent determined the amounts of the diverted gross_receipts by performing a bank deposit analysis of bco’s bank records reviewing its corporate and financial records and interviewing its clients and employees bco’s adjusting journal entries from its general ledger showed that it had retained earnings_of at least dollar_figure for and dollar_figure for without taking into account the diverted gross_receipts bco claimed nol deductions of dollar_figure and dollar_figure for and respectively at the beginning of bco reported accumulated nol carryovers of dollar_figure attributable to nols in and bco claimed increases in nols of dollar_figure for and dollar_figure for through a bank deposit analysis respondent determined that bco had underreported its income by dollar_figure for which would have eliminated the nol that bco claimed for that year and also extinguished the accumulated nol carryovers from and likewise the underreported income for from the diverted gross_receipts would have eliminated the nol that bco claimed for that year in the notice_of_deficiency respondent disallowed the nol_carryover deductions claimed respondent did not seek to increase the deficiency to include in bco’s unreported income the dollar_figure payment from jeff sorg to bco that was diverted to sunrise for and additionally respondent determined sec_6663 fraud penalties of dollar_figure dollar_figure and dollar_figure for and respectively the largest recipient of bco’s diverted gross_receipts was sunrise respondent in the notices of deficiency issued to petitioners reduced sunrise’s income by dollar_figure dollar_figure and dollar_figure for and respectively to remove the amounts he determined had been diverted from bco to sunrise respondent did not remove deposits from clients using sunrise as a bill-paying entity or disallow business_expense deductions for sunrise’s payments on behalf of those individuals iii petitioners’ tax returns and respondent’s determinations petitioners timely filed form sec_1040 u s individual_income_tax_return for the years in issue mr benavides prepared those returns and petitioners signed them under penalty of perjury petitioners reported adjusted_gross_income of dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioners did not report the diverted gross_receipts from bco as qualified dividends on their joint returns the internal_revenue_service irs audited petitioners’ joint returns for the years in issue in the course of the audit the agent examining petitioners’ returns determined that sec_6663 fraud penalties were warranted and prepared a form fraud development recommendation--examination recommending fraud penalties for and the form describes the alleged fraud including that mr benavides purposefully did not report the income diverted from bco on the appropriate tax returns in order to evade the personal service corporate tax and the additional tax on dividends to him from the corporation the plan of action on the form was to c omplete day letter writeup including civil_fraud penalty the form referred only to mr benavides the agent prepared a separate form for bco although it does not specify preparation of a 30-day_letter as a part of the action plan on date the examining agent’s supervisor signed the forms indicating approval of the recommended fraud penalties respondent issued revenue_agent reports rars on date to bco and to petitioners communicating the sec_6663 fraud penalties those rars were later amended we explain why we are reopening the record to include certain exhibits relevant to respondent’s penalty determination infra pp on date respondent issued the notice_of_deficiency to petitioners for tax years and respondent determined that petitioners understated their gross_income by failing to report the diverted gross_receipts from bco as dividends of dollar_figure dollar_figure and dollar_figure for the tax years and respectively in addition respondent determined that petitioners understated their income from sunrise making four adjustments decreasing sunrise’s gross_income by the amounts determined to be diverted to sunrise from bco disallowing sunrise’s depreciation_deductions that respondent determined were for assets not shown to be used in an active trade_or_business disallowing sunrise’s sec_179 expense deductions for and because the assets were not shown to be used in conducting an active trade_or_business and disallowing certain business_expense deductions claimed by sunrise that respondent identified as petitioners’ personal expenses paid_by sunrise together these adjustments resulted in increased flowthrough income from sunrise to petitioners respondent then adjusted petitioners’ self- employment income to account for these adjustments in ordinary_income flowing from sunrise to petitioners respondent also made corresponding computational adjustments to petitioners’ adjusted_gross_income itemized_deductions and exemptions lastly respondent determined sec_6663 fraud penalties of dollar_figure dollar_figure and dollar_figure for tax years and respectively with respect to the unreported constructive dividends from bco i burden_of_proof opinion the taxpayer generally bears the burden of proving that the commissioner’s determinations in a notice_of_deficiency are erroneous rule a 290_us_111 for unreported income however the court_of_appeals for the ninth circuit where these cases are appealable absent a stipulation to the contrary generally requires that the commissioner introduce some evidence linking the taxpayer with income-producing activity or demonstrate that the taxpayer actually received unreported income see 774_f2d_932 9th cir 680_f2d_1268 9th cir once the commissioner makes this required threshold showing the taxpayer must prove by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 rapp v commissioner f 2d pincite 87_tc_74 taxpayers also bear the burden of proving entitlement to any deductions claimed 503_us_79 292_us_435 bco and petitioners do not contend and the evidence does not establish that the burden_of_proof should shift to respondent under sec_7491 as to any issue of fact ii bco’s arguments a unreported income of bco the first issue is whether bco had unreported income from its accounting and tax preparation business of dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent asserts that mr benavides diverted gross_receipts from bco in these amounts during the respective years in issue and therefore bco failed to report and pay federal corporate_income_tax on these amounts a c_corporation is a separate_entity for federal_income_tax purposes so long as it engages in some legitimate business activity 319_us_436 as an independent taxable entity a c_corporation is subject_to federal_income_tax on its taxable_income sec_11 the c corporation’s taxable_income is its gross income--which includes fees for services--less allowable deductions sec_61 and a petitioners do not dispute that the gross_receipts were bco’s income mr benavides readily admits he redirected gross_receipts from bco to put right away into his other entities thus the diverted income--dollar_figure dollar_figure and dollar_figure for and respectively--in the form of checks cash payments or trades is gross_income of bco mr benavides argues however that we should ignore these transfers because he would have stripped the profits out anyway as deductible compensation we disagree while bco could have taken the gross_receipts into account as income and paid them out as compensation by mr benavides’ own admission it did not the diverted gross_receipts therefore are properly characterized as distributions not compensation a taxpayer may not avoid federal_income_tax on earned_income simply by assigning it to another 311_us_112 the dominant purpose of the revenue laws is the taxation of income to those who earn or otherwise create the right to receive it and enjoy the benefit of it when paid 193_f2d_594 5th cir holding a corporation liable for corporate tax on income from the sale of oil_and_gas despite liquidation plan that distributed accounts_receivable to shareholders when checks were delivered before dissolution we hold that the diverted gross_receipts were the unreported taxable_income of bco for the years in issue see eg 23_tc_1105 d iverted funds are taxable as income to the corporation and are taxable as dividends to the extent of earnings_and_profits to the officer-stockholders receiving them remanded on other grounds sub nom 238_f2d_735 6th cir mazzocchi bus co v commissioner tcmemo_1993_43 sustaining the commissioner’s deficiency determination when the controlling shareholder diverted corporate income to himself that the corporation failed to report on its tax_return aff’d 14_f3d_923 3d cir b bco’s claimed nol deductions a taxpayer generally may deduct as an nol for a taxable_year an amount equal to the sum of the nol carryforwards and carrybacks to that year sec_172 an nol is the excess of deductions over gross_income computed with certain modifications specified in sec_172 sec_172 absent an election under sec_172 an nol for any taxable_year first must be carried back years and then carried forward years sec_172 and taxpayers bear the burden of establishing both the existence of nols from prior years and the amounts that may be carried forward to the tax years in issue see rule a 115_tc_605 we have jurisdiction to determine the correct amount of taxable_income or nol for a year not in issue as a preliminary step in determining the correct nol_carryover to a year before us 61_tc_436 aff’d without published opinion 510_f2d_970 3d cir the only evidence bco offered to substantiate its nols consisted of its tax returns for the tax years in issue with attached statements briefly describing how it calculated its nol carryovers a handwritten summary of its historical gross_receipts and nols that mr benavides prepared shortly before trial and mr benavides’ vague testimony that he disagreed with respondent’s position we did not find mr benavides’ testimony credible in any respect and bco’s tax returns for the years in issue are merely statements of its position they cannot be used to substantiate a claimed deduction including the amount of an nol to be carried forward see 509_f3d_1149 9th cir aff’g tcmemo_2005_136 71_tc_633 hawks v commissioner tcmemo_2005_155 wl at bco therefore failed to substantiate the nols for and nor did bco show that these alleged nols were not already exhausted before the years in issue see 25_tc_1100 rev’d and remanded on other grounds 259_f2d_300 5th cir power v commissioner tcmemo_2016_157 at petitioners must prove not only that mr power incurred nols in but also that the nols were not absorbed during the period beginning with the earliest carryback_year and ending with the last year before the first taxable_year in issue leitgen v commissioner tcmemo_1981_525 wl the burden is on petitioners to prove their incomes for and in order to show that there was any part of the alleged loss that would not have been absorbed in the three preceding years and that could have been carried over to the years in issue aff’d 691_f2d_504 8th cir the evidence shows that bco’s diverted gross_receipts if reported for would have produced taxable_income not an nol the irs examiner’s bank deposit analysis showed that bco had unreported gross_receipts for as well that if reported would have produced taxable_income for even after fully exhausting the claimed--but unsubstantiated--nol carryovers from and accordingly we sustain respondent’s disallowance of bco’s nol_carryover deductions to and iii petitioners’ arguments a diverted gross_receipts as constructive dividends when a c_corporation distributes money or property to a shareholder out of the corporation’s earnings_and_profits e_p the amount of the distribution constitutes a dividend that must be included in the shareholder’s taxable_income sec_61 sec_63 sec_301 c if the distribution exceeds the corporation’s e_p the excess generally represents a nontaxable return_of_capital to the extent of the shareholder’s basis in the stock and any remaining amount is taxable to the shareholder as a gain from the sale_or_exchange of property sec_301 89_tc_1280 dividends for tax purposes are not always declared in the formal sense courts have identified constructive dividends when a c_corporation confers an economic benefit upon a shareholder without a corresponding expectation of repayment see 115_tc_172 cordes v commissioner tcmemo_2002_124 wl at citing 621_f2d_731 5th cir there is no requirement that the dividend be formally declared or even intended by the corporation and 521_f2d_160 10th cir similarly when a shareholder diverts earned_income from his closely_held_c_corporation for his personal_use courts have held that the diverted income constitutes a constructive distribution to the shareholder 248_f2d_869 8th cir the corporation is liable for a substantial tax upon the diverted income it failed to report further tax will be collected from taxpayers under the constructive_dividend theory rev’g tcmemo_1955_194 truesdell v commissioner t c pincite1 petitioners bear the burden of proving that bco had insufficient e_p to support the amounts of constructive dividends respondent determined for the tax years in issue e g truesdell v commissioner t c pincite6 pittman v commissioner tcmemo_1995_243 wl at aff’d 100_f3d_1308 7th cir they failed to present credible_evidence showing that bco lacked sufficient e_p to support dividend treatment at trial petitioners pointed to a handwritten summary of bco’s retained earnings from to and mr benavides testified consistent with that summary that bco never had retained earnings during that period we did not find mr benavides credible and we are not required to accept his self-serving testimony see 449_f2d_311 9th cir aff’g tcmemo_1969_48 109_tc_235 moreover other evidence refutes his bald assertion adjusting journal entries in and showed that bco had retained earnings_of at least dollar_figure as of and dollar_figure as of even without taking into account the diverted gross_receipts this coupled with the bank deposit analysis showing that bco had significant unreported income for is persuasive evidence that bco began the tax years in issue with accumulated e_p and the diverted gross_receipts if properly reported as bco’s income for the years in issue would have generated current e_p during those years see sec_1_312-6 income_tax regs therefore we hold that the diverted gross_receipts from bco of dollar_figure dollar_figure and dollar_figure are taxable to petitioners as constructive dividends for and respectively see sec_316 pittman v commissioner wl at b unreported income from sunrise next respondent determined that petitioners had unreported income from sunrise of dollar_figure dollar_figure and dollar_figure for tax years and respectively arising from four adjustments we consider each adjustment in turn gross_receipts adjustments respondent determined that sunrise erroneously reported the diverted gross_receipts from bco as its own gross_income for each tax_year which then flowed through to petitioners as partners to avoid double-counting respondent reduced the gross_income flowing from sunrise to petitioners for each year by the amount determined to be bco’s gross_receipts at trial mr benavides admitted to diverting gross_receipts from bco to sunrise for each tax_year but stated that the amounts diverted were different from respondent’s determination asserting that respondent gave petitioners too much of a reduction in income from sunrise mr benavides was not a credible witness and no credible_evidence supports a change to respondent’s determinations disallowed deductions a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 but personal_living_and_family_expenses are not deductible sec_262 for an expenditure to be an ordinary and necessary business_expense generally the taxpayer must show a bona_fide business_purpose for the expenditure and a proximate relationship between the expenditure and the business_of_the_taxpayer see 37_tc_650 see also sec_1_162-1 income_tax regs taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs at trial mr benavides made a disorganized and confusing presentation that often left us struggling to identify the specific expenditure he intended to explain he presented the general ledgers of sunrise and depreciation schedules but did not offer any supporting records for any of the expenses or deductions see lyseng v commissioner tcmemo_2011_226 wl at in general taxpayers must substantiate claimed deductions with evidence such as invoices or receipts that establish that the expenses were actually incurred repeatedly mr benavides challenged adjustments made by the irs in rars that predated the notice_of_deficiency and had been conceded in that notice instead of directing the court to evidence of the remaining expenses he fell back on his excuse that he was not represented by counsel yet when confronted by questions from respondent he demonstrated a sophisticated appreciation for the issues and as noted above in general we did not find mr benavides to be a credible witness a disallowed depreciation and sec_179 expenses petitioners assert that respondent incorrectly disallowed depreciation_deductions that flowed through to their returns from sunrise of dollar_figure dollar_figure and dollar_figure for and respectively and sec_179 deductions that flowed through from sunrise of dollar_figure and dollar_figure for and respectively a reasonable depreciation deduction may be allowed for the exhaustion wear_and_tear of property used in a trade_or_business sec_161 sec_167 to substantiate entitlement to a depreciation deduction a taxpayer not only has to show that the property was used in a business but also must establish the property’s depreciable basis by showing the cost of the property its useful_life or recovery_period and its previously allowable_depreciation see eg 105_tc_324 a taxpayer with no capital_investment in property has no right to depreciation_deductions with respect to that capital_asset 68_tc_767 certain taxpayers may elect instead to treat the cost of certain property used in an active trade_or_business as a current_expense in the year that property is placed_in_service sec_179 d if the property is used for both business and other purposes then the portion of the cost that is attributable to the business use is eligible for expensing under sec_179 but only if more than of the use is for business purposes predominant use requirement see sec_1_179-1 income_tax regs heightened substantiation requirements apply to deductions for certain assets sec_274 see eg mears v commissioner tcmemo_2013_52 at considering sec_274 listed_property requirements with respect to applicable sec_167 deductions singh v commissioner tcmemo_2009_36 wl at considering listed_property requirements with respect to an applicable sec_179 deduction passenger automobiles and other_property used as a means of transportation are listed_property sec_280f and ii listed_property also broadly includes any property of a type generally used for entertainment recreation or amusement sec_280f to deduct expenses related to listed_property taxpayers must support their own statements with additional substantiation that adequately establishes the amount time place and business_purpose of each expenditure sec_274 see also sec_1_274-5t c and temporary income_tax regs fed reg date at trial petitioners presented a depreciation schedule that summarized assets depreciated or expensed under sec_179 for the tax years in issue the assets include several trucks an all-terrain vehicle atv lawn maintenance equipment a camping trailer and assorted equipment petitioners offered no documentary_evidence to support their depreciation schedule for instance no evidence before us establishes who purchased the assets when they were purchased what they cost and whether depreciable bases remained during the tax years in issue what is more petitioners failed to establish that these assets were predominantly_used in sunrise’s real_estate management and development business mr benavides was vague he testified for instance that the atv was used to show real_property for sale but there is no evidence that sunrise ever marketed showed or even listed_property for sale during the years in issue mr benavides also asserted that the trucks on the depreciation schedule were related to sunrise’s business because people don’t buy big trucks just for sport that assertion defies logic he admitted to personal_use of some of the assets such as the lawn equipment and the camping trailer not only did petitioners fail to satisfy the strict substantiation requirements for their listed_property they failed to offer enough evidence to substantiate their deductions under a general standard we therefore sustain respondent’s disallowance of the depreciation and sec_179 expense deductions b disallowed business_expense deductions respondent disallowed other business_expense deductions claimed by sunrise that respondent identified as expenditures_for petitioners’ personal_use or as unsubstantiated the amounts disallowed were dollar_figure dollar_figure and dollar_figure for and respectively petitioners argue that respondent incorrectly disallowed deductions for sunrise’s legitimate operating_expenses and expenses_incurred for paying bills for others bill-paying expenses all we have in support of petitioners’ claims are mr benavides’ muddled testimony and sunrise’s general ledgers which contain limited information and are unsupported by any other evidence the record is devoid of receipts invoices canceled checks or other business records to substantiate the reported deductions or petitioners’ claimed reimbursements even though mr benavides’ demeanor at trial indicated that he understood the need to have such backup frustrating us further petitioners repeatedly tried to prove their entitlement to these deductions by pointing out problems with rars that preceded the notice_of_deficiency and were addressed in the notice_of_deficiency first petitioners assert that respondent incorrectly disallowed some of sunrise’s operating expense deductions for each year including automobile expenses insurance property taxes and payroll expenses petitioners did not describe in sufficient detail the specific nature of the various operating_expenses let alone substantiate them with any records for example mr benavides testified to paying wages to an employee but the individual worked for bco not sunrise without credible records we cannot conclude that petitioners are entitled to claim deductions for any of these alleged expenses second petitioners assert that sunrise was paying the construction costs for some of bco’s clients for la-jam and for petitioners themselves for which sunrise would be reimbursed but would not profit petitioners argue that respondent incorrectly disallowed some of sunrise’s bill-paying expense deductions because sunrise later would be reimbursed reimbursement income and expenses for the years in issue should wash and respondent failed to match up all income and expenses in the audit mr benavides testified that some of sunrise’s expenses that respondent identified as petitioners’ personal expenses and disallowed as deductions for were amounts that sunrise paid for the construction of la-jam’s shop but he did not identify the exact expenditures or their amounts or provide credible_evidence that sunrise was reimbursed by la-jam or petitioners the evidence shows that respondent allowed the bill-paying expense deductions except as they relate to petitioners’ personal expenses or to la-jam’s expenses and there is no evidence that petitioners or la-jam reimbursed sunrise in any event petitioners’ argument that everything should wash is not a substitute for showing that they did wash or substantiating the business_expenses sunrise reported petitioners provided no documentary_evidence to prove what these alleged expenses were their various amounts or when or even if they were actually incurred moreover petitioners failed to show that the disallowed bill- paying expense deductions bore any relation to sunrise’s trade_or_business many of the bill-paying expenses are personal such as the hundreds of thousands of dollars spent to remodel petitioners’ principal_residence as well as the money spent to build la-jam’s shop directly adjacent to petitioners’ home accordingly we will sustain respondent’s disallowance of sunrise’s business_expense deductions of dollar_figure dollar_figure and dollar_figure for tax years and respectively c self-employment_income adjustments the next issue is whether mr benavides had unreported self-employment_income in the amounts of his shares of partnership income from sunrise of dollar_figure dollar_figure and dollar_figure for tax years and respectively and similarly whether mrs benavides had unreported self-employment_income in the amounts of her shares of partnership income from sunrise of dollar_figure dollar_figure and dollar_figure for tax years and respectively sec_1401 imposes a tax upon a taxpayer’s self-employment_income self-employment_income means the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 subject_to exceptions the net_earnings_from_self-employment include a partner’s distributive_share of partnership trade_or_business income sec_1402 because mr and mrs benavides own sunrise as partners and respectively all of sunrise’s trade_or_business income flows to them on account of their partnership interests sec_701 and sec_702 accordingly all such income for any taxable_year generally subject_to limitations of sec_1402 would be subject_to self-employment taxes sec_1401 and b a and b norwood v commissioner tcmemo_2000_84 wl at citing 91_tc_222 at trial petitioners agreed that the adjustments to self-employment_income would depend upon our rulings with respect to the other joint_return determinations and did not advance any separate argument--at trial on brief or otherwise--concerning their self- employment income or respondent’s determinations as we have sustained respondent’s determinations that petitioners had additional income from sunrise for each year in issue that additional income constitutes self-employment_income see sec_1401 and b and a and b accordingly we will sustain respondent’s determinations concerning self-employment taxes for each year iv fraud a sec_6663 fraud_penalty sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud fraud for federal tax purposes is an intentional wrongdoing on the part of a taxpayer with the specific purpose to evade a tax believed to be owed 113_tc_99 the fraud_penalty is a civil sanction provided primarily as a safeguard for protection of revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 sadler v commissioner t c pincite respondent determined sec_6663 fraud penalties of dollar_figure dollar_figure and dollar_figure for and respectively with respect to bco’s unreported taxable_income for those years respondent determined sec_6663 fraud penalties of dollar_figure dollar_figure and dollar_figure for and respectively with respect to petitioners’ failure to report dividends from bco for those years respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b respondent must satisfy his burden separately for each petitioner filing the joint returns see sec_6663 56_tc_982 aff’d 470_f2d_87 1st cir said v commissioner tcmemo_2003_148 wl at under sec_6663 the fraud_penalty is imposed on each spouse separately even when a joint_return is filed aff’d 112_fedappx_608 9th cir to carry his burden_of_proof respondent must show for each year that an underpayment_of_tax exists and some portion is attributable to fraud see 81_tc_640 an underpayment for a year is attributable to fraud if petitioners intended to conceal mislead or otherwise prevent the collection_of_taxes known or believed to be owing see 90_tc_1130 if respondent establishes that any portion of the underpayment for a year is attributable to fraud the entire underpayment for that year shall be attributable to fraud and subject_to a penalty except with respect to any portion that petitioners establish by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 and b underpayment_of_tax first respondent must meet his burden of showing an underpayment_of_tax for each of the years in issue respondent alleges fraudulent underpayments of tax by bco and petitioners with respect to tax owed as a consequence of the diverted gross_receipts from bco at trial mr benavides admitted to diverting dollar_figure dollar_figure and dollar_figure of bco’s gross_receipts to sunrise in and respectively and we have held supra pp bco and pp we note that mr benavides admitted to diverting gross_receipts in amounts slightly different from those determined by respondent and found by this court but the critical point is that petitioners did not dispute bco’s diverted gross_receipts computations attached to the notices of deficiency show that those diverted gross_receipts resulted in some underpayments of tax at the corporate and shareholder levels form 4549b income_tax examination changes issued to continued petitioners that those diverted gross_receipts are taxable_income to bco and taxable constructive dividends to petitioners hence it is not difficult to conclude that respondent has carried his burden of showing some underpayments of tax with respect to bco and petitioners specifically respondent showed that bco understated its taxable_income by failing to report the diverted gross_receipts as corporate income of dollar_figure dollar_figure and dollar_figure for and respectively and by erroneously claiming nol carryforward deductions for and and petitioners understated their taxable_income by failing to report the diverted gross_receipts from bco as constructive dividends of dollar_figure dollar_figure and dollar_figure for and respectively consequently respondent has established that both bco and petitioners underpaid their tax for and fraudulent intent next we must determine whether bco and petitioners had fraudulent intent the existence of fraud is a factual question resolved upon consideration of the entire record king’s court mobile home park inc v commissioner t c continued petitioners shows that even after reducing sunrise’s gross_receipts by the amounts of the diverted dividends petitioners underreported income flowing through from sunrise that underreported income was added to the underreported income from the constructive dividends from bco fraud may not be presumed or based upon mere suspicion 92_tc_661 but because direct evidence of fraudulent intent is seldom available fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts 796_f2d_303 9th cir aff’g tcmemo_1984_601 99_tc_202 the taxpayer’s entire course of conduct may be indicative of fraudulent intent 96_tc_858 aff’d 959_f2d_16 2d cir 56_tc_213 courts routinely consider whether the following badges_of_fraud are present understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated payments see eg 317_us_492 bradford v commissioner f 2d pincite 91_tc_874 see also 384_f3d_965 8th cir citing spies u s pincite and bradford v commissioner f 2d pincite aff’g butler v commissioner t c memo this list is nonexclusive and no single factor is dispositive although the combination of several factors may constitute persuasive evidence of fraud petzoldt v commissioner t c pincite a corporation acts only through its officers and cannot escape responsibility for their acts in that capacity dileo v commissioner t c pincite whether bco’s intent was fraudulent therefore depends upon the intent of mr benavides its sole owner and manager see 476_f2d_502 10th cir fraud of majority shareholder imputed to corporation because corporation received tax_benefit from shareholder’s fraudulent acts to understate corporate gross_income aff’g in part remanding in part tcmemo_1971_194 dileo v commissioner t c pincite 34_tc_740 fraud of shareholder-officers in diverting corporate income to evade corporate tax imputed to corporation when officers owned five-sixths of stock aff’d 325_f2d_1 2d cir door control servs inc v commissioner tcmemo_1996_508 corporate taxpayer fraudulently intended to underpay taxes when it substantially understated its tax_liability by failing to report income diverted to its only two shareholders who were also its only officers a bco and mr benavides we now turn to the badges_of_fraud first the diverted gross_receipts from bco demonstrate a pattern of consistent underreporting of income by both bco and mr benavides evidencing their intent to evade both corporate tax and tax on dividends and while a mere understatement of income alone is not sufficient to prove fraud the consistent and substantial_understatement of income is by itself strong evidence of fraud truesdell v commissioner t c pincite finding fraud when sole shareholder diverted corporate funds to shareholder’s personal_use during three tax years and failed to report on corporate or individual returns 53_tc_96 holding that a pattern of omission of gross_receipts for five years was strong evidence of an attempt to defraud the government see also potter v commissioner tcmemo_2014_18 at a pattern of substantially underreporting income for multiple years is strong evidence of fraud citing vanover v commissioner tcmemo_2012_ wl at second bco and petitioners failed to maintain adequate_records bco maintained two sets of books to track payments bco received--one for tracking accounts_receivable and one for tax reporting--and the diverted amounts were not reported on the books used for bco’s tax reporting or bco’s tax returns mr benavides was instrumental in bco’s double bookkeeping practices and its failure to deposit all of its gross_receipts into bco accounts and petitioners’ failure to report the resulting dividends from bco third the two sets of books also indicate an effort to conceal taxable_income potter v commissioner at stating that double bookkeeping at corporate taxpayer was used to conceal shareholder’s diverting corporate receipts and was clear circumstantial evidence of fraudulent intent fourth mr benavides’ criminal conviction--while not identical to the fraud alleged here--is nonetheless indicative of his fraudulent intent vis-a-vis the irs and federal income taxes in mr benavides pleaded guilty and was convicted of assisting in the preparation of a false or fraudulent income_tax return in violation of sec_7206 the parties stipulated the offer of proof which states that mr benavides used bco to collect fees for services from a client purchased a personal item for the client then assisted in preparing the client’s tax_return claiming a business_expense deduction for the cost of the personal item mischaracterized as fees here too mr benavides intentionally used bco’s operations to avoid taxes--this time for bco’s and petitioners’ benefit--diverting bco’s income to hide it from the irs lastly bco and mr benavides provided inconsistent and implausible explanations for their actions for example mr benavides disavows any fraudulent intent arguing that while he may have redirected bco’s gross_receipts the income was reported somewhere --whether on petitioners’ joint returns or the returns of one of petitioners’ businesses this mr benavides argues indicates a lack of fraudulent intent mr benavides also protests that it is rather silly to suggest that petitioners were trying to evade corporate tax because he was just paying reasonable_compensation to himself--a process he described to the court as stripping the taxable_income out of bco mr benavides admits to hurried short-circuited bookkeeping practices but argues that he intended only to engage in legitimate tax planning by paying himself a reasonable salary but bco’s principal business was tax preparation and accounting services mr benavides--as a c p a with an accounting degree and decades of experience in tax matters--thus should know he cannot just ignore the separate existence of bco see 732_f2d_1459 6th cir holding that taxpayer’s knowledge and experience as a c p a whose business was handling tax matters for others supported a finding of fraud aff’g per curiam tcmemo_1982_603 franke v commissioner tcmemo_2011_10 stating that taxpayer’s business experience as a tax preparer for several years was a relevant consideration in determining whether he had fraudulent intent to suggest that taxpayers who made a living handling the tax and accounting matters of others should escape the fraud_penalty because of sloppy bookkeeping--itself a badge of fraud--is risible the reasonable_compensation argument advanced by mr benavides is a dog that will not hunt he did not report the diverted gross_receipts on his personal returns as compensation from bco or pay applicable self-employment taxes he cannot ignore reality or rewrite history now that he has been caught out mr benavides’ intentioned steps to lower bco’s taxable_income as well as his own are clear_and_convincing evidence of the requisite fraudulent intent for bco and mr benavides alike we find ample indicia of fraud for bco and mr benavides for each of the tax years in issue b mrs benavides although mrs benavides filed joint returns with mr benavides to establish her liability for the fraud penalties respondent must show that some portions of the underpayments were due to her fraud see sec_6663 the record shows that her involvement with bco and sunrise was more limited unlike her husband mrs benavides was not a c p a with decades of tax experience nor was she an owner or manager of bco during the years in issue she performed clerical tasks at bco such as data entry and bookkeeping making entries in the atb program preparing deposit slips and depositing funds into bco’s and other various accounts while these tasks together with her relationship with mr benavides suggest that she may have known of the diverted gross_receipts we will not presume so without additional indicia of fraud therefore we hold that respondent has not carried his burden of showing by clear_and_convincing evidence that mrs benavides had fraudulent intent b sec_6751 for certain penalties asserted against individual taxpayers including fraud the commissioner must show that he complied with the procedural requirements of sec_6751 sec_7491 graev v commissioner graev iii 149_tc_485 supplementing and overruling in part graev v commissioner graev ii 147_tc_460 sec_6751 requires the commissioner to show that the initial determination of certain penalties was personally approved in writing by the immediate supervisor of the individual making such determination see graev iii t c pincite see also 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 trial was held and the record was closed before the issuance of our opinion in graev iii which overruled in part our decision in graev ii and held that the commissioner’s burden of production under sec_7491 includes showing supervisory approval as required by sec_6751 in the light of the court’s decision in graev iii we ordered the parties to address the effect of sec_6751 on these cases and to direct the court to any evidence of sec_6751 supervisory approval in the record respondent was unable to direct the court to any evidence in the record that satisfies his burden of production with respect to sec_6751 and filed a motion to reopen the record to include a completed form signed by the examining agent’s supervisor a penalty approval form signed by the supervisor and declarations by the revenue_agent who recommended the penalties and the revenue agent’s supervisor who approved them petitioners objected to respondent’s motion we first must determine whether to reopen the record to admit the additional evidence that respondent offered the decision to reopen the record to admit additional evidence is within our broad discretion 401_us_321 see 503_f2d_359 9th cir t he tax court’s ruling denying a motion to reopen the record is not subject_to review except upon a demonstration of extraordinary circumstances which reveal a clear abuse_of_discretion aff’g tcmemo_1971_200 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case 114_tc_276 see also 790_f2d_1450 9th cir trial_court should take into account in considering a motion to hold open the trial record the character of the additional evidence and the effect of granting the motion overruled on other grounds by 486_us_622 we also balance the moving party’s diligence against the possible prejudice to the nonmoving party in particular we consider whether reopening the record after trial would prevent the nonmoving party from examining and questioning the evidence as it would have during the proceeding estate of freedman v commissioner tcmemo_2007_61 wl at megibow v commissioner tcmemo_2004_41 wl at we agree with respondent that the form is not cumulative is material to the penalty issues in this case and probably would change the outcome see butler v commissioner t c pincite reopening the record here serves the interests of justice because the record was closed in this case before we issued graev iii and because petitioners never raised sec_6751 as an issue before the record was closed we also agree with respondent that the form is a record kept in the ordinary course of business activity and is authenticated by the declarations see fed r evid this form is the type of evidence we routinely admit at trial solely on the basis of declarations such as those proffered petitioners objected to the granting of respondent’s motion but did not point to any specific issues or errors with respect to the form rather petitioners argue that because chai was decided six weeks before trial and sec_7491 has long put the burden of production on the commissioner with respect to penalties respondent should have known that he needed to put on this evidence at the time of trial petitioners also objected on equitable grounds arguing that respondent acted in bad faith by objecting to petitioners’ motion for continuance that petitioners were prejudiced by proceeding pro sese and that respondent proceeded in bad faith by making evidentiary objections at trial and technical legal arguments on brief we disagree while the court_of_appeals for the second circuit did publish its opinion in chai a short time before the trial in these consolidated cases it was not binding in the ninth circuit and contradicted this court’s own precedent in graev ii we do not expect parties to anticipate when this court will overrule its precedent petitioners’ equitable arguments are particularly weak petitioners were granted two continuances in these cases giving them two additional years to prepare for trial while the court is sympathetic to health problems faced by petitioners’ former attorney those health problems had been noted in the second motion for continuance and do not excuse the lack of progress in these cases over the two years they were continued objecting to a motion for continuance does not constitute bad faith nor do evidentiary objections or technical arguments we found mr benavides to be a trained tax professional capable of representing himself and bco and on the basis of his trial testimony we concluded that he understood substantiation requirements and while we reject his stripping argument that argument confirms that he understands the tax rules that we applied above for the reasons stated above we believe that justice favors exercise of our discretion to reopen the record we therefore will grant respondent’s motion in part and reopen the record and admit the form into evidence we also will admit the declarations into evidence for the purpose of authentication under rule of the federal rules of evidence see clough v commissioner t c as we explain below we also will deny respondent’s motion in part and will not admit the penalty approval form supervisory approval for mr benavides the form evinces supervisory approval for the sec_6663 fraud penalties before the formal communication of the initial determination to assess these penalties against mr benavides see clay v commissioner t c __ __ - __ slip op pincite date the form was signed by the examining agent’s supervisor before the first rar was issued to petitioners and expressly contemplated that a 30-day_letter would be prepared at some point on the record before us we conclude that the approval came before respondent sent to bco or petitioners any formal communication of penalties id we therefore hold that respondent has satisfied his burden of showing supervisory approval under sec_6751 for the sec_6663 fraud penalties determined against mr benavides see palmolive bldg inv’rs llc v commissioner t c __ __ - __ slip op pincite date supervisory approval for mrs benavides with respect to mrs benavides however we held above that respondent has not carried his burden of showing by clear_and_convincing evidence that she had fraudulent intent therefore we need not address compliance with section b the penalty approval form will not change the result as to mrs benavides and it is cumulative as to mr benavides we therefore will deny respondent’s motion in part and not admit the penalty approval form into the record supervisory approval for bco respondent does not bear the burden of showing compliance with sec_6751 for the sec_6663 fraud penalties determined against bco because bco is a corporation not an individual see sec_7491 dynamo holdings ltd p’ship v commissioner 150_tc_224 nevertheless with his motion to reopen the record respondent offered a similar form for the sec_6663 fraud penalties determined against bco that was signed by the examining agent’s supervisor before an rar was issued to bco the form was authenticated by the same declarations we have admitted into the record it is not clear from the record whether bco put supervisory approval under sec_6751 in issue but we will deem bco to have done so we will therefore admit the form into the record for purposes of showing requisite supervisory approval of the initial determination to assess the sec_6663 penalties determined against bco on the basis of this form and the declarations we have already admitted we hold that respondent complied with sec_6751 with respect to bco c summary because respondent has shown by clear_and_convincing evidence that the underpayments attributable to the diverted gross_receipts for each of the tax years in issue are attributable to fraud we sustain respondent’s determinations imposing fraud penalties under sec_6663 on bco’s and mr benavides’ underpayments of tax relating to diverted gross_receipts with respect to mrs benavides however respondent failed to show by clear_and_convincing evidence that she had fraudulent intent therefore mrs benavides is not liable for the sec_6663 fraud penalties see sec_6663 v limitations finally petitioners also raise a statute_of_limitations argument asserting that because respondent’s fraud allegation is limited to underpayments of tax respondent determined that some portions of the underpayments of tax by petitioners were not attributable to fraud and did not determine fraud penalties on those amounts these portions are attributable to the various disallowed deductions flowing from sunrise to petitioners that increased sunrise’s income as we explain below the mere fact that respondent determined that only a portion of the underpayments was attributable to fraud the constructive dividends resulting from diverting bco’s gross_receipts does not mean that respondent is barred by the statute_of_limitations from assessing the portions of the underpayments that were not attributable to fraud attributable to the gross_receipts diverted from bco the other deficiencies are outside the limitations_period a deficiency in tax generally must be assessed within three years from the date on which the return was filed see sec_6501 however if a taxpayer files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 and in the case of a joint_return fraud by either taxpayer suspends the period of limitations indefinitely for both taxpayers see 740_f2d_659 8th cir aff’g in part and rev’g in part tcmemo_1982_466 hicks co v commissioner t c pincite evans v commissioner tcmemo_2010_199 wl at aff’d 507_fedappx_645 9th cir respondent bears the burden of proving by clear_and_convincing evidence that this exception to the limitations_period applies see 139_tc_418 aff’d 552_fedappx_250 4th cir respondent’s burden is the same as his burden under sec_6663 to prove the applicability of the fraud_penalty respondent must show that there is an underpayment_of_tax for each year and that some portion of each underpayment is attributable to fraud id as discussed above respondent has carried his burden under sec_6663 as to both bco and mr benavides therefore we hold that he has carried his burden under sec_6501 with respect to bco and petitioners because the limitations_period has not closed with respect to the tax years in issue respondent may assess and collect the tax he determined to be owing for those years whether or not attributable to fraud see sec_6501 288_f2d_517 2d cir i f a return be fraudulent in any respect with intent to evade a tax it deprives the taxpayer of the bar of the statute for that year and permits a general reaudit of the return throughout and will toll the statute_of_limitations on the reaudit of any item of the tax aff’g tcmemo_1960_32 vi conclusion in sum because we found clear_and_convincing evidence of fraud with respect to bco’s diverted gross_receipts for each year in issue respondent’s deficiency determinations set forth in the notices of deficiency may be assessed against both bco and petitioners except that the sec_6663 fraud penalties may not be assessed separately against mrs benavides we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decisions will be entered
